Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 01/219/2021with claims 1-15 are pending in the Application.  

Reason for allowance
 
 
2.	Claims 1-15 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed LIGHT-EMITTING MODULE having the limitations:
a light-transmissive member covering the main light-emitting surface of the light-
emitting element, and 
a first light-reflective member covering the lateral surfaces of the light-emitting element; 
a light-transmissive light-guiding plate having: 
a first main surface serving as a light-emitting surface, and
 a second main surface opposite to the first main surface and forming a recess 
accommodating the light-emitting element unit, the recess having inner lateral surfaces and a bottom surface;
 a second light-reflective member covering the second main surface of the light-
transmissive light-guiding plate and the light-emitting element unit; and 
a light-transmissive bonding member disposed in contact with the inner lateral surfaces and the bottom surface of the recess, as well as the outer lateral surfaces and the bottom surface of the light-emitting element unit,
 wherein at least a portion of the first light-reflective member is located outside the recess in a sectional view, and is in contact with the light-transmissive bonding member. :--.
In combination with all other limitations as recited in claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Ono et al. (US 2014/0376219) discloses a LIGHT-EMITTING DEVICE ILLUMIATING APPARATUS AND DISPLAY APPARATUS 


5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

              /THINH T NGUYEN/              Primary Examiner, Art Unit 2897